JUDGMENT

This cause was submitted upon the application of the National Labor Relations Board (the “Board”) for summary entry of a judgment against the respondent, Riverside Masonry LLC d/b/a C & R Masonry of Michigan, its officers, agents, successors, and assigns, enforcing its order dated January 29, 2003, in Board Case No. 7-CA-45027. Upon consideration,
It is ORDERED and ADJUDGED that the Board’s order of January 29, 2003, be and it hereby is enforced. The respondent, Riverside Masonry LLC d/b/a C & R Masonry of Michigan, its officers, agents, successors, and assigns, shall abide by and perform the directions of the Board as set forth in said order. (See Attachments).
ORDER
The National Labor Relations Board orders that the Respondent, Riverside Masonry LLC d/b/a C & R Masonry of Michigan, Detroit, Michigan, its officers, agents, successors, and assigns, shall
1. Cease and desist from
(a) Terminating or laying off its employees because they make claims arising under the collective-bargaining agreement, because of their support for, and activities and sympathies on behalf of, the Union, or to discourage employees from engaging in these or other protected concerted activities.
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.
2. Take the following affirmative action necessary to effectuate the policies of the Act.
(a) Within 14 days from the date of this Order, offer Kenneth Henderson full rein*320statement to his former job or, if that job no longer exists, to a substantially equivalent equivalent position, without prejudice to his seniority or other rights and privileges previously enjoyed.
(b) Make whole Kenneth Henderson for any loss of earnings and other benefits suffered as a result of his unlawful termination or layoff, with interest, in the manner set forth in the remedy section of this decision.
(c) Within 14 days from the date of this Order, expunge from its files all references to the unlawful termination or layoff of Kenneth Henderson, and within 3 days thereafter, notify him in writing that this has been done and that his termination or layoff will not be used against him in any way.
(d) Preserve and, within 14 days of a request, or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place designated by the Board or its agents, all payroll records, social security payment records, timecards, personnel records and reports, and all other records including an electronic copy of such records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order.
(e) Within 14 days after service by the Region, post at its facility in Detroit, Michigan, copies of the attached notice marked “Appendix.”1 Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent’s authorized representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places, including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since December 22, 2001.
(f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply.
APPENDIX
NOTICE TO EMPLOYEES
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government
The National Labor Relations Board has found that we violated Federal labor law and has ordered us to post and obey this notice.
FEDERAL LAW GIVES YOU THE RIGHT TO
Form, join, or assist any union
Choose representatives to bargain with us on your behalf
*321Act together with other employees for your benefit and protection
Choose not to engage in any of these protected activities.
WE WILL NOT terminate or lay off our employees because they reasonably make claims arising under the collective-bargaining agreement, because of their support for, and activities and sympathies on behalf of, the Union, or to discourage employees from engaging in these or other protected concerted activities.
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.
WE WILL, within 14 days from the date of the Board’s Order, offer Kenneth Henderson full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or other rights and privileges previously enjoyed.
WE WILL make whole Kenneth Henderson for any loss of earnings and other benefits suffered as a result of his unlawful termination or layoff, with interest.
WE WILL, within 14 days from the date of the Board’s Order, remove from our files all references to the unlawful termination or layoff of Kenneth Henderson, and WE WILL, within 3 days thereafter, notify him in writing that this has been done and that his termination or layoff will not be used against him in any way.
RIVERSIDE MASONRY LLC D/B/A C & R MASONRY OF MICHIGAN

. If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading "Posted by Order of the National Labor Relations Board” shall read "Posted Pursuant to a Judgment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.”